Citation Nr: 1738043	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  14-21 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an oral disability.

2.  Entitlement to service connection for prostate cancer, status post prostatectomy, to include as due to exposure to contaminated water at Camp Lejeune.


REPRESENTATION

The Veteran is represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 



INTRODUCTION

The Veteran served on active duty from February 1976 to September 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran presented testimony at a Board hearing in May 2017.  A transcript of the hearing is associated with the Veteran's claims folder.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2017).

This appeal is remanded to the Agency of Original Jurisdiction (AOJ).


REMAND

Oral Disability

Pursuant to this claim, the Veteran was provided a VA examination in October 2013, which resulted in a variety of diagnoses, including temporomandibular joint dysfunction (TMJ).  The examiner did not provide an etiological opinion regarding all of the diagnosed oral disabilities.  As such, the Board finds that a remand is required to obtain a supplemental opinion.

Prostate Cancer, Status Post Prostatectomy

The Veteran underwent an October 2013 VA examination with respect to his prostate cancer, status post prostatectomy.  The examiner did not consider or discuss the February 1986 service treatment record showing that the Veteran complained of abdominal pain, urination hesitancy, aching across his mid-section, and nausea.  The Veteran's prostate was enlarged (signified with an upward arrow after the word prostate) and tender, but no masses were noted.  The assessment/diagnosis was prostatitis.  Without consideration of this evidence, the Board finds that a remand is warranted in order to obtain a supplemental opinion. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain an opinion from a VA examiner regarding the Veteran's oral disability.  The electronic claims folder must be made available to the examiner for review.  The examiner should then opine as to whether it is at least as likely as not (a 50 percent probability or greater) that any oral disability, including TMJ, was incurred in OR due to his active service.  In so doing, the examiner must specifically consider and discuss the Veteran's assertion as to an in-service injury.

The examiner is requested to provide a thorough rationale for any opinion expressed.  A thorough rationale is not simply a restatement of the evidence, but includes the application of medical analysis and a discussion of the significance of the relevant evidence.  A thorough rationale may include, but is not limited to, specific references to evidence in the Veteran's claims file, citing to relevant medical literature and/or studies, discussions as to the medical principles involved, and extrapolating from the clinical findings of record.

2.  The AOJ should obtain an opinion from a VA examiner regarding the Veteran's prostate cancer, status post prostatectomy.  The electronic claims folder must be made available to the examiner for review.  The examiner should then opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's prostate cancer and the residuals thereof, was incurred in OR due to his active service.  In so doing, the examiner must specifically consider and discuss the Veteran's in-service exposure to contaminated water while stationed at Camp Lejeune and the February 1986 service treatment record concerning prostatitis.

The examiner is requested to provide a thorough rationale for any opinion expressed.  A thorough rationale is not simply a restatement of the evidence, but includes the application of medical analysis and a discussion of the significance of the relevant evidence.  A thorough rationale may include, but is not limited to, specific references to evidence in the Veteran's claims file, citing to relevant medical literature and/or studies, discussions as to the medical principles involved, and extrapolating from the clinical findings of record.

3.  Thereafter, the AOJ should then re-adjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

